UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 2, 2011 TRI-COUNTY FINANCIAL CORPORATION (Exact Name Of Registrant As Specified In Charter) Maryland 0-18279 52-1652138 (State Or Other Jurisdiction of Incorporation) Commission File Number IRS Employer Identification No. 3035 Leondardtown Road, Waldorf, Maryland 20601 (Address Of Principal Executive Offices)(Zip Code) (301) 645-5601 (Registrant’s telephone number, including area code) Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencment communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencment communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-(c)) Item 8.01Other Events. On February 2, 2011, Tri-County Financial Corporation (the “Company”), the holding company for Community Bank of Tri-County, announced that its Board of Directors declared a $0.40 cash dividend for the year ended December 31, 2010.A copy of the Company’s press release dated February 2, 2011 is attached as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired:Not applicable (b) Pro Forma Financial Information:Not applicable (c) Shell Company Information:Not applicable (d) Exhibits Number Description Press Release Dated February 2, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tri-County Financial Corporation Date: February 3, 2011 By: /s/William J. Pasenelli William J. Pasenelli Executive Vice President and Chief Financial Officer
